DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-4 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,324,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claims are encompassed by reference claims.  The reference claims are drawn to a compound of formula (I):
    PNG
    media_image1.png
    122
    226
    media_image1.png
    Greyscale
 wherein X is O or S; Y is O or S; R2 is –NR7R8 or –OR9; etc., or a pharmaceutically acceptable salt thereof.  Further, the reference claims 6-7, 12-16 are drawn to species within the genus represented by structural formula (I), including the compound: N-[(1,3-dicyclohexyl-6-hydroxy-2,4-dioxo-1,2,3,4-tetrahydro-5-pyrimidinyl)carbonyl]glycine, see the compound in claims 8-10 (col. 121) (relevant portion from reference claims depicted below for convenience).  The reference compounds are disclosed to be useful in a pharmaceutical composition, see claims 5 and 11 and the compounds and composition is disclosed to be useful in therapeutic application, see the disclosure of the reference.

    PNG
    media_image2.png
    125
    271
    media_image2.png
    Greyscale

The instant claim 1 recites a genus which encompasses the genus of formula (I) of reference claim 1, and/or encompasses the species recited in reference claims 6-7, 12-16.  
	One of ordinary skill in the art would have been motivated to select any of the compounds falling within the genus of formula (I) of reference claims or salts thereof, including the instantly claimed compound with the reasonable expectation that any of the species of the reference genus, or the structural analogs of reference claimed species would have the same properties and therefore, the same use as taught for the reference compounds.
	The instant claim 2 is drawn to ‘method of treating anemia by administering a compound of formula (I)’; and claims 3-4 are directed to ‘a method of treating anemia in a human by administering a compound N-[(1,3-dicyclohexyl-6-hydroxy-2,4-dioxo-1,2,3,4-tetrahydro-5-pyrimidinyl)carbonyl]glycine’.  The reference disclosure provides that ‘the invention compounds are useful in treating anemia’ (see col. 2, lines 58-61).
The compounds recited in instant claims drawn to ‘method of treating anemia’ are identical or structurally analogous to compounds of reference claims.  One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds or pharmaceutically acceptable salts thereof and use them as taught in the reference, with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference claimed compounds.
See MPEP § 804 (II): The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).
Claims drawn to previously disclosed utility of patented compounds were held invalid for obviousness-type double patenting. "The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgement that the asserted claims of the '826 patent are invalid for obviousness-type double patenting over the '614 patent". See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 1389 (2010).
In Abbvie Inc. v. Kennedy Institute of Rhematology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed Cir 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed Cir 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed Cir 2003).

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,557,834. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to:

    PNG
    media_image3.png
    113
    282
    media_image3.png
    Greyscale

As can be seen from the above, the reference claimed therapeutic method comprises the use of N-[(1,3-dicyclohexyl-6-hydroxy-2,4-dioxo-1,2,3,4-tetrahydro-5-pyrimidinyl)carbonyl]glycine compound.  
The instant claim 1 differs from the reference claims by reciting a genus which encompasses the compound recited in reference claims; and/or includes structural analogs of compound of reference claims.  The compound in instant claims 3 and 4 drawn to ‘method of treating anemia’ is identical to the compound recited in reference claims.
	One of ordinary skill in the art in possession of the reference claimed method, first needs to prepare the reference compound in order to practice the method.  The skilled artisan would have been motivated to modify the reference compound and prepare structural analogs thereof with the reasonable expectation of obtaining compounds having similar properties and therefore, the same use as the compound of the reference claims.
	The instant claims 3 and 4 recite ‘method of treating anemia in a human’ by administering the same compound as recited in reference claims directed to ‘method of treating anemia associated with renal disease in a human’.  The instant claims encompass the reference claimed therapeutic method.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,815,884. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘a pharmaceutical composition which comprises the compound: 
    PNG
    media_image4.png
    145
    198
    media_image4.png
    Greyscale
 or a salt thereof’.  The compound recited in reference claims is: N-[(1,3-dicyclohexyl-6-hydroxy-2,4-dioxo-1,2,3,4-tetrahydro-5-pyrimidinyl)carbonyl]glycine.  Further, the reference claims are directed to ‘a method of treating anemia associated with renal disease in a human by administering the pharmaceutical composition’, see claims 4-9.  
The instant claims 1 and 2 differ from the reference claims by reciting a genus which encompasses the compound recited in reference claims and/or includes structural analogs of the compound of reference claims; and the method of treating anemia by administering the genus of compounds.  The instant claims 3 and 4 are directed to ‘a method of treating anemia in a human’, which method encompasses the methods recited in reference claims.
One of ordinary skill in the art in possession of the reference claimed pharmaceutical composition, first needs to prepare the compound recited in the claims in order to prepare the composition.  The skilled artisan would have been motivated to select the compound of the reference claims and/or modify the reference compound and prepare the structural analogs thereof, with the reasonable expectation of obtaining compounds having similar properties and therefore, the same use as the compound of the reference claims.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,035,779. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to (representative reference claims are provided below for convenience):

    PNG
    media_image5.png
    108
    280
    media_image5.png
    Greyscale

As can be seen from the above, the reference claimed therapeutic method comprises the use of N-[(1,3-dicyclohexyl-6-hydroxy-2,4-dioxo-1,2,3,4-tetrahydro-5-pyrimidinyl)carbonyl]glycine compound.  The reference disclosure provides that ‘the invention compounds are useful in treating anemia’ (see col. 2, lines 58-61).
The instant claims 1 and 2 differ from the reference claims by reciting a genus which encompasses the compound of reference claims and/or includes structural analogs thereof; and claims 2-4 are directed to ‘method of treating anemia’ by administering the compound(s).
	One of ordinary skill in the art in possession of the reference claimed method, first needs to prepare the reference compound in order to practice the method.  The skilled artisan would have been motivated to modify the reference compound and prepare structural analogs thereof with the reasonable expectation of obtaining compounds having similar properties and therefore, the same use as the compound of the reference claims.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,336,711. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to (representative reference claims depicted below for convenience):

    PNG
    media_image6.png
    67
    280
    media_image6.png
    Greyscale

As can be seen from the above, the reference claimed therapeutic method comprises the use of N-[(1,3-dicyclohexyl-6-hydroxy-2,4-dioxo-1,2,3,4-tetrahydro-5-pyrimidinyl)carbonyl]glycine compound.  
The instant claim 1 differs from the reference claims by reciting a genus which encompasses the compound from reference claims and/or structural analogs thereof.  The instant claims 2-4 are directed to ‘method of treating anemia’, which method encompasses the therapeutic method of reference claims.
	One of ordinary skill in the art in possession of the reference claimed method, first needs to prepare the reference compound in order to practice the method.  The skilled artisan would have been motivated to modify the reference compound and prepare structural analogs thereof with the reasonable expectation of obtaining compounds having similar properties and therefore, the same use as the compound of the reference claims.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

	Receipt is acknowledged of the Information Disclosure Statements filed on July 23, 2021 and December 10, 2021 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 27, 2022